Citation Nr: 1108009	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) non-service-connected pension benefits for the appellant and her minor child, T.J.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the VA Regional Office (RO) in Nashville, Tennessee, that denied the appellant's request for an apportioned share of the Veteran's non-service-connected pension benefits.


FINDINGS OF FACT

1. The Veteran is in receipt of VA non-service connected pension benefits, of which no amount is apportioned to the appellant or her minor child T.J.

2. An apportionment of the Veteran's VA pension benefits could not be made to the appellant on behalf of her and her minor child T.J. without causing undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's non-service-connected pension are not met.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).   VCAA, however, does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and no further discussion of the duty to assist is necessary.

II. Factual Background and Analysis

In a November 2005 rating decision, the Veteran was awarded non-service-connected pension benefits, effective from May 31, 2005.  A December 2005 letter from the RO reflects that the Veteran was being paid as a veteran with two dependents identified as his spouse and child.  He was told to advise VA of any change in the status of his dependents.  

In a December 2005 signed response to the RO's letter, the Veteran said that he separated from his wife in August 2005 and requested to be paid as a "single veteran" as he had no contact with her and did not provide any support to her.  He stated that he did not wish to be responsible for submitting financial information and asked that his brother be appointed as his payee.  

A January 2006 rating decision found that the Veteran was not competent to handle disbursement of funds (in March 2006, his brother was appointed his legal custodian).  In a February 2006 letter, the RO advised the Veteran that "[e]ffective August 1, 2005, [VA is] paying you as a single veteran with 1 dependent" and he was again told to notify VA of any changes in his dependency status.  

The record reflects that, in February 2006, the appellant submitted a claim for an apportionment of the Veteran's pension benefits for herself and her child.  She said that they separated in November 2005 and were awaiting a judicial hearing on their divorce.  The record reveals that a final decree of their divorce was issued in May 2006.

The appellant contends, generally, that she and her minor child need an apportionment of the Veteran's non-service-connected pension benefits to live.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, the law provides that all or any part of the Veteran's pension may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse and children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  The appellant does not claim, and the record does not show, that the Veteran has any responsibility for spousal or child support.  Therefore, the provisions for a "general" apportionment are not applicable.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A July 2006 VA Field Examination Report indicates that the appellant requested an apportionment of the Veteran's VA benefits on behalf of her minor child, T.J. (born March [redacted], 1992).  According to the report, the Field Examiner contacted the Veteran's legal custodian (L/C) to assess the Veteran's capability to provide an apportionment for his minor child.  The Veteran's reported monthly expenses were: $326.00 (rent); $38.00 (telephone); $67.00 (cable television); $250.00 (food); $110.00 (medications); $25.00 (medical/physician); $50.00 (clothing); and $200.00 (incidentals-personal items, cigarettes, snacks, et. al.).  It was noted that "L/C stated that he [an apparent reference to the Veteran] is paying for hair care, clothing and some personal items for the minor (often pays for these items from his own funds)."  A comparison of the Veteran's total expenses to his total monthly income reveals that he has a surplus of monthly income in the calculated amount of $86.00.

The appellant did not submit any specific information regarding her financial status.

In her October 2006 notice of disagreement, the appellant objected to the Veteran receiving benefits for his child and not contributing to the child's support.  In her April 2007 substantive appeal, the appellant said that the Veteran did not pay for clothing and personal items and only twice paid for hair care since November 2005.  The appellant said that her child received $50.00 per month for cell phone payment and received some clothing between 2006 and 2007 from the Veteran.

Here, the record shows that, for 2006, the Veteran's reported net income was only a few hundred dollars above the United States Department of Health & Human Services Poverty Guidelines for 2006 for two people.  However, the record also reflects that the Veteran is paying $600.00 per year ($50.00 per month x 12) for his child's cell phone service.

Thus, it appears that even the most minimal level of apportionment of the Veteran's non-service-connected pension benefits would cause undue hardship to the Veteran. As the total benefit payable to the Veteran does not permit the payment of a reasonable amount to the appellant, the Veteran's benefits cannot be apportioned.  38 C.F.R. §§ 3.451, 3.458(a).

In sum, the Board finds that the competent and credible evidence of record supports a finding that the appellant has not demonstrated hardship.  The evidence also reflects that an apportionment of 20 percent or more of the Veteran's non-service-connected pension benefits would result in an undue hardship to the Veteran.  Therefore, the criteria for an apportionment have not been met.  See 38 C.F.R. §§ 3.451, 3.458.

In light of the foregoing, the Board concludes that the appellant and her minor child T.J. are not entitled to an apportionment of the Veteran's non-service-connected pension benefits.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458.



ORDER

Entitlement to an apportionment of the Veteran's non-service-connected pension benefits for the appellant and her child T.J., is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


